       Case 3:20-cv-00279-RCJ-CLB Document 30 Filed 09/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

SUSAN SHUBECK,                   )                    3:20-CV-0279-RCJ-CLB
                                 )
           Plaintiff,            )                    MINUTE ORDER
                                 )
     vs.                         )                    September 8, 2020
                                 )
MCEWEN MINING, INC.,             )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Telia Williams, Esq. and Timothy Treffinger, Esq. have moved to withdraw as
counsel for plaintiff, Susan Shubeck (ECF No. 26/27). No opposition was filed. Pursuant
to Local Rule 7-2(d), the failure of an opposing party to file points and authorities in
response to any motion shall constitute a consent to the granting of the motion. Therefore,

        IT IS ORDERED that the motion to withdraw as counsel (ECF No. 26/27) is
GRANTED. A copy of this order and all documents hereafter filed shall be served on
plaintiff via regular mail at the following address:

                                  Susan Shubeck
                                  245 West Las Flores Avenue
                                  Arcadia, CA 91007

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
